Citation Nr: 1219450	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-47 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a total disability evaluation based on individual unemployability. 

2.  Entitlement to service connection for adhesions (claimed as scar tissue) secondary to bowel resection surgeries. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & Daughter




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from May1979 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a January 2008 rating decision, the RO granted service connection for a mood disorder and assigned a 10 percent evaluation, effective February 23, 2007.  In a May 2008 rating decision, the RO, denied entitlement to a TDIU.  In November 2008, the Veteran filed a notice of disagreement with these issues. 

The 10 percent evaluation for a mood disorder was later increased to 30 percent disabling in a September 2009 rating decision, effective February 23, 2007.  On his November 2009 Substantive Appeal, the Veteran limited his appeal to entitlement to a TDIU and that matter is currently before the Board.  

In a March 2009 rating decision, the RO declined to reopen the claim of service for irritable bowel syndrome (IBS) and denied service connection for scar tissue secondary to bowel resection surgeries.  At the same time the Veteran perfected her appeal for a TDIU in November 2009, she also indicated that she was appealing the issues regarding IBS and massive adhesions status post surgeries.  

In January 2011, the RO issued a statement of the case (SOC) regarding IBS, however, the Veteran did not perfect her appeal and that matter is not currently before the Board.  

As it appears that the Veteran and her representative use the terms adhesions and scar tissue interchangeably, the Board construes the November 2009 statement as a notice of disagreement with the denial of service connection for scar tissue secondary to bowel resection surgeries and this matter will be addressed below.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The Veteran, her spouse, and her daughter testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011 at the Nashville, RO; a transcript of that hearing is associated with the claims file. 

At the time of her June 2011 Travel Board hearing, the Veteran submitted additional evidence, along with a waiver of initial consideration by the Agency of Original Jurisdiction.  38 C.F.R. § 20.1304(c) (2011). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The  issue of entitlement to a rating in excess of 30 percent for a mood disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the issues were raised.  See statement of accredited representative dated in August 2010 and June 2011 Travel Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him or her.  38 C.F.R. § 4.16(a) (2011).  Marginal employment shall not be considered substantially gainful employment. Id.  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  However, the VA treatment records and opinions, as well as the private records and opinions, do not contain an explicit opinion as to whether all of the Veteran's service connected disabilities, combined, prevent her from obtaining and keeping employment for which her education and occupational experience would otherwise qualify her.  

On August 2009 VA general medical examination, the examiner reported that the Veteran had abdominal pain and diarrhea, but that there were no significant effects on usual occupation.  The examiner reasoned that the Veteran described daily persistent diarrhea, but her weight had been stable for many year and this fact did not support the Veteran's history.  The examiner reasoned that given the subjective complaints, alone, the Veteran would be employable in many capabilities and that further vocational testing would be in order to make suitable placement for her.  However, this VA examiner failed to address the combined effects of the Veteran's service-connected disabilities as well as the multiple statements from private providers that supported the Veteran's reports of abdominal pain and diarrhea.  On February 2009 VA mental disorders examination, the examiner noted that the Veteran quit her job (in March 2007) mainly due to her physical problems and not the mental ones.  However, the examiner failed to consider the Veteran's current psychological state, combined with the Veteran's other service-connected disabilities and their impact, on her employability.  The examiner assigned the Veteran a Global Assessment of Functioning Score of 65, which indicated that there was at least some difficulty in occupational functioning.  Therefore, a new VA examination is indicated.

The Board notes that in May 2007 correspondence, Dr. W.D.D. reported that the Veteran was disabled and unable to perform her current job as a scrub tech on cardiothoracic cases due to recurrent bouts of abdominal pain, cramping, and diarrhea.  In August 2007, W.D.D. reported that the Veteran's anxiety and (nonservice-connected) irritable bowel syndrome became so severe that she had to discontinue work as a scrub tech.  In June 2011 correspondence, W.D.D. reported that the Veteran had struggled with problems of abdominal pain, abdominal cramps, sudden diarrhea, and stool incontinence that were felt to be related to the adhesions that have formed from the previous surgeries and that the Veteran finds it impossible to work with these symptoms.  

In August 2007 correspondence, W.A.W., a Licensed Clinical Psychologist, reported that the Veteran's bowel management difficulties and associated anxiety/dysphoria limited the Veteran from returning to sustained employment of any type.  She was not an appropriate candidate for vocational rehabilitation since there were no jobs in the national economy in which the Veteran could successfully mange due to her medical and psychological problems.  In a December 2010 statement, W.A.W. that the Veteran's extremely poor bowel control has rendered her fully vocationally/industrially impaired.  

In June 2011 correspondence, Dr. C.S. and D.H., (MSN, RN, FNP) reported that the Veteran suffered from severe IBS and fecal incontinence that began following a surgical mishap complicated by a small bowel perforation requiring resection and anastomosis.  D.H. stated that she believed that given the severity of the Veteran's symptoms, the nature of her condition would not allow her to sustain employment.  

On review of the record, multiple private opinions indicate that the Veteran's current disabilities prevent her from employment, but do not appear to limit their opinions to only her service-connected disabilities or consider other occupations for which her education and occupational experience would otherwise qualify her.  Likewise, the records and opinions do not clarify which symptoms are related to the Veteran's service-connected disabilities as opposed to any nonservice-connected disabilities.  The Veteran is not currently service connected for IBS or scar tissue secondary to bowel resection surgeries.  Therefore, a new VA examination should also clarify the symptoms related to her service-connected disabilities.  

In addition, the claims seeking an increased rating for the psychiatric disability and service connection for adhesions (claimed as scar tissue) secondary to bowel resection have not yet been adjudicated and are inextricably intertwined with the issue of entitlement to a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As noted in the introduction above, in November 2009, the Veteran submitted a statement that the Board construes as a notice of disagreement with service connection for adhesions (claimed as scar tissue) secondary to bowel resection surgeries  A statement of the case (SOC) has not been issued as it relates to this service connection issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 


While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case (SOC) on the issue of entitlement to the grant of service connection for adhesions (claimed as scar tissue) secondary to bowel resection surgeries.  The Veteran is hereby on notice that the issue will not be certified to the Board unless a timely substantive appeal is received after issuance of the SOC.

2. Obtain any relevant outstanding VA treatment records since June 2009 from the VA Tennessee Valley Healthcare System, or any other VA medical facility that the Veteran may have been treated at since that time, and associate them with the claims file. 

3. The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records.  The Veteran should also be notified that she may submit these records herself.  The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder. 

4. After the completion of the instructions above, schedule the Veteran for a VA examination to determine whether her service-connected disabilities prevent her from securing or following employment for which her education and occupational experience would otherwise qualify her.  All indicated test and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities as well as any associated symptoms (removal of uterus and both ovaries, residuals of removal of benign cysts with small bowel resection, mood disorder associated with residuals of removal of benign cysts with small bowel resection, and post operative tonsillitis) would, collectively, be sufficient to preclude her from securing or following substantially gainful employment for which her education and occupational experience would otherwise qualify her.  In rendering his or her evaluation, the examiner should delineate between the manifestations of the service-connected disabilities and any nonservice-connected (gastrointestinal) disabilities; if it is not possible to delineate the symptoms, then the examiner should state so. 

If any disabilities become service-connected from the time of this remand, the examiner should also consider those disabilities when formulating his or her opinion.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner should reconcile his or her opinion with other opinions associated in the claims file. 

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

5. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

6. If any benefit for which a sufficient notice of disagreement and substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if in order. 



The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veteran's claim.  The veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



